Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US Pat. Pub. 2015/0364434).
Regarding claim 1, Chen teaches a semiconductor device, comprising:
a first semiconductor chip that includes a first conductive pad whose top surface is exposed [fig. 6, chip 100, pads 130]; and
a second semiconductor chip that includes a second conductive pad whose top surface is exposed and in contact with at least a portion of the top surface of the first conductive pad  [fig. 9, second chip 200, pads 230], wherein:
the first semiconductor chip includes a first diffusion barrier in contact with a bottom surface of the first conductive pad [fig. 6, 116], and a second diffusion barrier in contact with a lateral surface of the first conductive pad [fig. 6, 134], and
the first diffusion barrier and the second diffusion barrier include different materials from each other [paragraphs [0019 and 0031], 116 is titanium, titanium nitride, tantalum, tantalum nitride, 134 are air gaps which will also prevent diffusion but are different than the materials of 116].
Regarding claim 5, Chen discloses the semiconductor device as claimed in claim 1, wherein the first conductive pad and the second conductive pad are unitarily bonded without a boundary [paragraph [0030], pads are bonded metal to metal with them diffusing to each other].
Regarding claim 6, Chen teaches the semiconductor device as claimed in claim 1, wherein when viewed in the plan, the second diffusion barrier annularly surround the first conductive pad [fig. 7, 134 surrounds the metal 118 of 130].
Regarding claim 17, Chen teaches a semiconductor package, comprising:
a first semiconductor chip that includes a plurality of first copper pads whose top surfaces are exposed [fig. 6, chip 100, pads 130]; and
a second semiconductor chip that includes a plurality of second copper pads whose top surfaces are exposed and are correspondingly in at least partial contact with the top surfaces of the first copper pads [fig. 9, chip 200, pads 230 contacting pads 130 of chip 100], wherein:
the first semiconductor chip includes:
a semiconductor substrate [fig. 6, 102];
a wiring layer between the semiconductor substrate and the plurality of first copper pads [fig. 6, 106];
a conductive layer between the wiring layer and the plurality of first copper pads, the conductive layer being in contact with a top surface of the wiring layer and a bottom surface of the plurality of first copper pads [fig. 6, 132]; and
a dielectric structure on the wiring layer, the dielectric structure surrounding lateral surfaces of the plurality of first copper pads [fig. 6, 110 and 116], 
the dielectric structure includes:
a first dielectric layer that contacts the lateral surfaces of the plurality of first copper pads and extends onto the top surface of the wiring layer [fig. 6, 116]; and
a second dielectric layer on the first dielectric layer and spaced apart in a direction from the lateral surfaces of the plurality of first copper pads across the first dielectric layer, the direction being parallel to a top surface of the semiconductor substrate [fig. 6, 110],
the second dielectric layer includes a silicon oxide layer [paragraph [0017]], and
a diffusion rate of copper in the conductive layer and a diffusion rate of copper in the first dielectric layer are less than a diffusion rate of copper in the second dielectric layer [paragraphs [0017 and 119], copper diffusion rate of TiN is less than the diffusion rate of copper in SiO].




Allowable Subject Matter
Claims 9-16 are allowed.
Claims 2-4, 7, 8, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a first organic layer in contact with the lateral surface of the first conductive pad and a top surface of the first wiring layer, the first organic layer extending onto the top surface of the wiring layer, a first silicon oxide layer on the first organic layer and spaced apart in a first direction from the lateral surface of the first conductive pad across the first organic layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        


/JAEHWAN OH/Primary Examiner, Art Unit 2816